In a proceeding under section 231-a of the Surrogate’s Court Act, to fix and determine the compensation of the petitioner, as attorney for the executrix of the testator, for services rendered to the estate, the executrix appeals from a decree of the Surrogate’s Court, Nassau County, entered June 25, 1962 upon the decision of the court, after a nonjury trial, fixing the compensation at the sum of $3,750. Decree modified on the facts, by reducing to $2,300 the sum fixed and determined as petitioner’s compensation. As so modified, the decree is affirmed, with costs to both parties payahle out of the estate. Findings of fact which may be inconsistent herewith are reversed and new findings are made as indicated herein. *676In our opinion, the compensation as fixed in the decree was excessive. Under all the circumstances we find the sum of $2,300 to be reasonable for the services performed by petitioner as attorney, and we fix his compensation accordingly. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.